DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Applicant’s reply has ameliorated the rejections under 35 USC 112(b) and fourth paragraphs and the concerns under 35 USC 112 (a), written description and scope of enablement regarding the hWARS antibodies used in the instant method.
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the "Sequence Listing" part of the disclosure submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)) is not the same as the CRF of the "Sequence Listing" as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) for SEQ ID NO: 13 recited in claim 99.
SEQ ID NO: 13, recited in claim 99 requires the following structure order:
5’-AGAAATTCCGCAAGGCTGTGACAGACT-3’

However, the sequence listing and corresponding CFR received January 24, 2022 recite the following structure order for SEQ ID NO: 13:
ggacgacgac aagctcgagc agatcag 


Required response - Applicant must provide:
A replacement "Sequence Listing" as described above in items 1) c) or d) in accordance with 37 CFR 1.825(b)(1)(ii) or (iii); as well as 
An amendment specifically directing its entry into the application as required by 37 CFR 1.825(b)(2)(ii);
A statement that identified the locations of any deletions, replacements or additions to the “Sequence Listing” as required by 37 CFR 1.825(b)(3);
A statement that the "Sequence Listing" added by amendment includes no new matter as required by 37 CFR 1.825(b)(5);
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4); and
A statement that the content of the previously-filed CRF is identical to the "Sequence Listing" part of the disclosure added by amendment as required by 37 CFR 1.825(b)(7), where provided under item 1) c) or d) (note that where a "Sequence Listing" part of the disclosure is provided under item 1) a) or b), the text file will also serve as the CRF, and the statement of identity is not required);
OR
A CRF as required by 37 CFR 1.821(e)(1) or 1.821(e)(2); and
A statement that the content of the CRF is identical to the "Sequence Listing" part of the disclosure previously submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 99 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Instant claim 99 states that the shRNA to hWARS is either SEQ ID NO: 13 or SEQ ID NO: 14 (each sequence structure is recited in the claim). Applicant points to paragraphs [0029, 0030, and 0059] of the instant disclosure for support. 
A review of the paragraphs pointed to by applicant has been fully considered.  Paragraphs [0029 and 0030] discuss screening an shRNA lentiviral library, leading to hWARS as a candidate gene since its silencing protected rhabdomyosarcoma (RD) cells from EV-A71-induced cytopathic effect. Paragraph [0031] teaches that an independent RD cell clone stably expressing hWARS shRNA was generated and found to be resistant to EV-A71 infection. Paragraphs [0057-0059] describe producing an shRNA library and stable clones.  However, there is no description of SEQ ID NO: 13 comprising either of the two structure orders associated with the sequence identifier: 
5’-AGAAATTCCGCAAGGCTGTGACAGACT-3’ (recited in the claim)
or
ggacgacgac aagctcgagc agatcag (recited in the sequence listing received January 19, 2022); or SEQ ID NO: 14 drawn to:  5’-CCAGACCATGCATGTAGTCCACTCCAG-3’ (recited in the claim and the sequence listing received January 19, 2022). Therefore, SEQ ID NOs: 13 and 14 and the linear structures associated therewith, constitute new matter.
Claims 74, 76, 79, 81-83, 85-87, 98, 99, 103, and 104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims 74 and 78 are drawn to a method of treating and preventing infection of any animal by an enterovirus, selected from Enterovirus species A serotype EV-A71, Enterovirus species A serotype CV-A6, Enterovirus species A serotype CV-A8, Enterovirus species A serotype CV-A10, Enterovirus species A serotype CV-A16, Enterovirus species B serotype E-6, Enterovirus species B serotype E-11, Enterovirus species B serotype E-25, Enterovirus species B serotype E-30, and Enterovirus species D serotype D68, by introducing a human tryptophanyl-tRNA synthetase (hWARS) blocking compound in an effective amount to at least partially block binding of the enterovirus to hWARS on the surface of cells in the animal. Claims 76 asserts that the anti-hWARS molecule is any small molecule that has a molecular weight of less than or equal to 800 daltons. Instant claims 79 and 85 state that the instant method of treating comprises prevention and treatment of enterovirus conditions includes asceptic meningitis, pericarditis, myocarditis, and hand, foot and mouth disease. Claims 81 and 87 further comprise administering an enterovirus vaccine that provides active immunization. Instant claim 82 is drawn to method of treating and preventing infection of any animal by any enterovirus by introducing a soluble hWARS in an amount effective to at least partially occupy an hWARS receptor and claim 87 states that the soluble hWARS is co-administered with an hWARS blocking compound. Instant claim 83 requires that the soluble hWARS is any hWARS protein, peptide, or chemically-modified protein or peptide thereof. Instant claims 98-99 require that the hWARS blocking compound is a shRNA and more specifically is SEQ ID NOs: 13 or 14.  Instant claims 103 and 104 state that the blocking compound is administered in lyophilized or dried form that is reconstituted prior to use and is administered at intervals intravenously.
The instant published disclosure, USPgPub 2019/0358326, demonstrates consistent resistance to EV-A71 in cell clone RD stably expressing hWARS short hairpin RNA (shRNA), see Figures 1A-1D. However, the specific shRNA constructs are not disclosed in the instant disclosure. Paragraphs [0029 and 0030] discuss screening an shRNA lentiviral library, leading to hWARS as a candidate gene since its silencing protected rhabdomyosarcoma (RD) cells from EV-A71-induced cytopathic effect. Paragraph [0031] teaches that an independent RD cell clone stably expressing hWARS shRNA was generated and found to be resistant to EV-A71 infection. Paragraphs [0057-0059] describe producing an shRNA library and stable clones. However, there is no description of SEQ ID NO: 13 comprising either of the two structure orders associated with the sequence identifier: 
5’-AGAAATTCCGCAAGGCTGTGACAGACT-3’ (recited in the claim)
or
ggacgacgac aagctcgagc agatcag (recited in the sequence listing received January 19, 2022) or SEQ ID NO: 14 ) 5’-CCAGACCATGCATGTAGTCCACTCCAG-3’ (recited in the sequence listing received January 19, 2022). Therefore, SEQ ID NOs: 13 and 14 and the linear structures associated therewith, lack written description in the instant disclosure and the species of shRNA molecules do not characterize the genus of hWARS shRNA molecules claimed, especially since only two specific clones were identified through the library screen as efficacious in reducing enterovirus infection.    
 Figures 1F and 1G show pronounced reduction in cytopathic effects and viral titers as a result downregulating hWARS cell expression and Figure 2G depicts a reduction of EV-A71 viral load in cells treated with progressively increased concentrations of anti-hWARS antibodies. In Figure 2C, hWARS is detected on cell periphery by antibodies specific to hWARS. Figures 3A and 3B show enhanced expression of hWARS upon addition of IFNy. Mice overexpressing hWARS and challenged with EV-A71 manifest neurological symptoms, such as ataxia and paralysis, associated with EV-A71 infection in humans, depicted in Figures 4A-4D.
While the instant results indicate that EV-A71 utilizes hWARS for viral infection, there is no written description provided for a method of treating and preventing infection of any animal by any enterovirus by introducing any human tryptophanyl-tRNA synthetase (hW ARS) blocking compound and/or a soluble hWARS, and/or any shRNA in an effective amount to at least partially block binding of the enterovirus to hWARS in an animal, as instantly asserted in the claims.  Hurdle et al. (Antimicrobial Agents and Chemotherapy. 2005; 4821-2833, cited in the IDS and previously) teach indolmycin (small molecule) as a potent inhibitor of tryptophanyl-tRNA synthetase. Hurdle et al. also teaches that efforts to develop indolmycin for human use were abandoned since it inhibited enzymes involved in tryptophan catabolism in the rat liver. See “Indolmycin” bridging pages 4826-4828. Although the host-receptor interaction is an important part of the first interaction between the host and the virus, due to the variability in receptor usage, it does not provide the best target for broad-spectrum antiviral development.... Furthermore, viruses may adapt to use other entry pathways if the primary entry pathway is blocked. In section 3.1, Laajala et al. (Expert Opinion on Theraputic Targets. 2020; 24 (8): 745-757, cited previously) cautions against using general inhibitors that knock down entire entry pathways or signaling networks, potentially invoking potent toxicity. Laajala et al. concludes that the challenge for developing antivirals against enteroviruses lies in the high mutation rates, cytotoxicity of antiviral targets to host cells, and in vivo efficacy in stability, solubility, and biodistribution, see Table 1 and “Conclusions”. There is a lack of structure for the instant hWARS, soluble hWARS, soluble hWARS analog and corresponding blocking compound, antibody, antibody fragment, and antibody analog instantly claimed. The skilled artisan would be unable to recognize a material as encompassed because there are no structural features or characteristics that would identify the requisite material. The structures of the instant hWARS the blocking compounds and/or a soluble hWARS, and/or any shRNA to hWARS have not been described and are indeterminable. 
Regarding claims further requiring the administration of a vaccine directed against enterovirus that provides active immunization, Lim and Poh (Therapeutic Advances in Vaccines and Immunotherapy. 2019; 7: 1-10, cited previously) state in the abstract that there is no US FDA-approved vaccine available for EV-A71 and that the inactivated vaccines available in China do not induce long-term protection, prior to reviewing the state of the art for various EV-A71 vaccine candidate formulations. Fang et al. (Expert Opinion on Drug Discovery. 2022; 17 (1): 27-39) teach that there are no vaccines for  Claims 79 and 85 state that the instant method of treating comprises prevention and treatment of enterovirus conditions includes asceptic meningitis, pericarditis, myocarditis, and hand, foot and mouth disease. However, there are no vaccines for coxsackievirus CV-A16, CV-A6, and CV-A10 and that EV-A71 vaccines are not cross-protective, see the entire document. Vermillion et al. (Journal of Virology.  (2022): e00833-22) teach there is no vaccine for enterovirus D68, see the entire document.  Chen et al. (mBio (2022): e01166-22) teach that enterovirus species B type 68 has no associated vaccines, see “Importance”. There are also no known vaccines for enterovirus species B serotype E-6, E-11, or E-25. There are no instantly disclosed vaccines for the enterovirus types that would provide active immunity or prevention and treatment of enterovirus conditions includes asceptic meningitis, pericarditis, myocarditis, and hand, foot and mouth disease, as required.  The skilled artisan would not be able to predict the structures required to perform the asserted functions or administering the compositions intravenously, as required in instant claims 103 and 104.   
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. However, there are no identifiable structural and/or functionally identifiable characteristics (“blocking compound” of instant claim 74), or size (at or less than 800 Da (recited in instant claim 76), or merely soluble (recited in instant claim 82) or an shRNA without specific structures (recited in instant claims 98 and 99) instantly claimed.
A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is. Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406.MPEP § 2163 offers the following discussion:
“".. written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).
Further, in the same section in the MPEP:
“It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated”) (citations omitted). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”
In the instant case, there is no minimal structure that is required by the recited hWARS blocking compounds and/or a soluble hWARS, and/or any shRNA to hWARS instantly claimed to achieve the desired and required function, asserted in the instant methods.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed. As discussed above, the skilled artisan cannot envision the distinguishing identifying characteristics of the encompassed hWARS blocking compounds and/or a soluble hWARS, and/or any shRNA to hWARS instantly claimed. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Claims 74, 76, 79, 81-83, 85-87, 98, 99, 103, and 104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
while being enabling for:
 a method of treating or preventing an Enterovirus species A serotype EV-A71, Enterovirus species A serotype CV-A6, Enterovirus species A serotype CV-A8, Enterovirus species A serotype CV-A10, Enterovirus species A serotype CV-A16, Enterovirus species B serotype E-6, Enterovirus species B serotype E-11, Enterovirus species B serotype E-25, Enterovirus species B serotype E-30, and Enterovirus species D serotype D68 with an antibody against surface-expressed hWARS, 
does not reasonably provide enablement for:
for a method of treating or preventing an Enterovirus species A serotype EV-A71, Enterovirus species A serotype CV-A6, Enterovirus species A serotype CV-A8, Enterovirus species A serotype CV-A10, Enterovirus species A serotype CV-A16, Enterovirus species B serotype E-6, Enterovirus species B serotype E-11, Enterovirus species B serotype E-25, Enterovirus species B serotype E-30, and Enterovirus species D serotype D68 with any hWARS blocking compounds and/or a soluble hWARS, and/or any shRNA to hWARS. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Instant claims 74 and 78 are drawn to a method of treating and preventing infection of any animal by an enterovirus, selected from Enterovirus species A serotype EV-A71, Enterovirus species A serotype CV-A6, Enterovirus species A serotype CV-A8, Enterovirus species A serotype CV-A10, Enterovirus species A serotype CV-A16, Enterovirus species B serotype E-6, Enterovirus species B serotype E-11, Enterovirus species B serotype E-25, Enterovirus species B serotype E-30, and Enterovirus species D serotype D68 by introducing a human tryptophanyl-tRNA synthetase (hWARS) blocking compound in an effective amount to at least partially block binding of the enterovirus to hWARS on the surface of cells in the animal. Claims 76 asserts that the anti-hWARS molecule is any small molecule that has a molecular weight of less than or equal to 800 daltons. Instant claims 79 and 85 state that the instant method of treating comprises prevention and treatment of enterovirus conditions includes asceptic meningitis, pericarditis, myocarditis, and hand, foot and mouth disease. Claims 81 and 87 further comprise administering an enterovirus vaccine that provides active immunization. Instant claim 82 is drawn to method of treating and preventing infection of any animal by any enterovirus by introducing a soluble hWARS in an amount effective to at least partially occupy an hWARS receptor and claim 87 states that the soluble hWARS is co-administered with an hWARS blocking compound. Instant claim 83 requires that the soluble hWARS is any hWARS protein, peptide, or chemically-modified protein or peptide thereof. Instant claims 98-99 require that the hWARS blocking compound is a shRNA and more specifically is SEQ ID NOs: 13 or 14.  Instant claims 103 and 104 state that the blocking compound is administered in lyophilized or dried form that is reconstituted prior to use and is administered at intervals intravenously.
The instant published disclosure, USPgPub 2019/0358326, demonstrates consistent resistance to EV-A71 in cell clone RD stably expressing hWARS short hairpin RNA (shRNA), see Figures 1A-1D. However, the specific shRNA constructs are not disclosed in the instant disclosure. Paragraphs [0029 and 0030] discuss screening an shRNA lentiviral library, leading to hWARS as a candidate gene since its silencing protected rhabdomyosarcoma (RD) cells from EV-A71-induced cytopathic effect. Paragraph [0031] teaches that an independent RD cell clone stably expressing hWARS shRNA was generated and found to be resistant to EV-A71 infection. Paragraphs [0057-0059] describe producing an shRNA library and stable clones. However, there is no description of SEQ ID NO: 13 comprising either of the two structure orders associated with the sequence identifier: 
5’-AGAAATTCCGCAAGGCTGTGACAGACT-3’ (recited in the claim)
or
ggacgacgac aagctcgagc agatcag (recited in the sequence listing received January 19, 2022) or SEQ ID NO: 14 ) 5’-CCAGACCATGCATGTAGTCCACTCCAG-3’ (recited in the sequence listing received January 19, 2022). Therefore, SEQ ID NOs: 13 and 14 and the linear structures associated therewith, lack written description in the instant disclosure and the species of shRNA molecules do not characterize the genus of hWARS shRNA molecules claimed, especially since only two specific clones were identified through the library screen as efficacious in reducing enterovirus infection.    
 Figures 1F and 1G show pronounced reduction in cytopathic effects and viral titers as a result downregulating hWARS cell expression and Figure 2G depicts a reduction of EV-A71 viral load in cells treated with progressively increased concentrations of anti-hWARS antibodies. In Figure 2C, hWARS is detected on cell periphery by antibodies specific to hWARS. Figures 3A and 3B show enhanced expression of hWARS upon addition of IFNy. Mice overexpressing hWARS and challenged with EV-A71 manifest neurological symptoms, such as ataxia and paralysis, associated with EV-A71 infection in humans, depicted in Figures 4A-4D.
While the instant results indicate that EV-A71 utilizes hWARS for viral infection, there is no written description provided for a method of treating and preventing infection of any animal by any enterovirus by introducing any human tryptophanyl-tRNA synthetase (hW ARS) blocking compound and/or a soluble hWARS, and/or any shRNA in an effective amount to at least partially block binding of the enterovirus to hWARS in an animal, as instantly asserted in the claims.  Hurdle et al. (Antimicrobial Agents and Chemotherapy. 2005; 4821-2833, cited in the IDS and previously) teach indolmycin (small molecule) as a potent inhibitor of tryptophanyl-tRNA synthetase. Hurdle et al. also teaches that efforts to develop indolmycin for human use were abandoned since it inhibited enzymes involved in tryptophan catabolism in the rat liver. See “Indolmycin” bridging pages 4826-4828. Although the host-receptor interaction is an important part of the first interaction between the host and the virus, due to the variability in receptor usage, it does not provide the best target for broad-spectrum antiviral development.... Furthermore, viruses may adapt to use other entry pathways if the primary entry pathway is blocked. In section 3.1, Laajala et al. (Expert Opinion on Theraputic Targets. 2020; 24 (8): 745-757, cited previously) cautions against using general inhibitors that knock down entire entry pathways or signaling networks, potentially invoking potent toxicity. Laajala et al. concludes that the challenge for developing antivirals against enteroviruses lies in the high mutation rates, cytotoxicity of antiviral targets to host cells, and in vivo efficacy in stability, solubility, and biodistribution, see Table 1 and “Conclusions”. There is a lack of structure for the instant hWARS, soluble hWARS, soluble hWARS analog and corresponding blocking compound, antibody, antibody fragment, and antibody analog instantly claimed. The skilled artisan would be unable to recognize a material as encompassed because there are no structural features or characteristics that would identify the requisite material. The structures of the instant hWARS the blocking compounds and/or a soluble hWARS, and/or any shRNA to hWARS have not been described and are indeterminable. 
Regarding claims further requiring the administration of a vaccine directed against enterovirus that provides active immunization, Lim and Poh (Therapeutic Advances in Vaccines and Immunotherapy. 2019; 7: 1-10, cited previously) state in the abstract that there is no US FDA-approved vaccine available for EV-A71 and that the inactivated vaccines available in China do not induce long-term protection, prior to reviewing the state of the art for various EV-A71 vaccine candidate formulations. Fang et al. (Expert Opinion on Drug Discovery. 2022; 17 (1): 27-39) teach that there are no vaccines for  Claims 79 and 85 state that the instant method of treating comprises prevention and treatment of enterovirus conditions includes asceptic meningitis, pericarditis, myocarditis, and hand, foot and mouth disease. However, there are no vaccines for coxsackievirus CV-A16, CV-A6, and CV-A10 and that EV-A71 vaccines are not cross-protective, see the entire document. Vermillion et al. (Journal of Virology.  (2022): e00833-22) teach there is no vaccine for enterovirus D68, see the entire document.  Chen et al. (mBio (2022): e01166-22) teach that enterovirus species B type 68 has no associated vaccines, see “Importance”. There are also no known vaccines for enterovirus species B serotype E-6, E-11, or E-25. There are no instantly disclosed vaccines for the enterovirus types that would provide active immunity or prevention and treatment of enterovirus conditions includes asceptic meningitis, pericarditis, myocarditis, and hand, foot and mouth disease, as required.  The skilled artisan would not be able to predict the structures required to perform the asserted functions or administering the compositions intravenously, as required in instant claims 103 and 104.  
For these reasons, it is determined that the skilled artisan would be unable to make and use the instant invention claimed.
Allowable Subject Matter
Claims 75, 77, 80, 100, and 102 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Please note, if applicant remedies the sequence compliance issues for SEQ ID NOs: 13 and 14 and demonstrates that the sequence structures intended to represent SEQ ID NOs: 13 and 14 were part of the instant disclosure at the time the instant application was originally filed, claim 99 would also be considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648